Citation Nr: 0826455	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-36 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, 
other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1974 to 
January 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for PTSD.

The Board initially considered the veteran's claim in March 
2001, and clarified that it involved the more general issue 
of service connection for a psychiatric disability, inclusive 
of PTSD - the matter was then remanded for further 
evidentiary development.  Also, during the pendency of the 
appeal, the veteran has provided testimony in June 2000 to 
support his claim, before a local hearing officer at the RO.  
He more recently testified during an April 2003 hearing 
before the undersigned Veterans Law Judge (VLJ) in 
Washington, D.C.  Transcripts of both proceedings are of 
record.

The Board remanded the veteran's claim in September 2003, and 
again in August 2005, for further development - the latter 
remand was issued to provide the opportunity for the RO (via 
the Appeals Management Center (AMC) in Washington, D.C.) as 
the agency of original jurisdiction (AOJ), to review newly 
submitted evidence for which the veteran had not waived 
initial AOJ consideration.  Following the completion of the 
requested action, the AMC continued the denial of the claim 
through its December 2005 supplemental statement of the case 
(SSOC), and returned the case to the Board for further 
appellate review.

The Board issued a decision in May 2006 denying the veteran's 
claim for service connection for PTSD, in particular, but 
remanding his claim for service connection for psychiatric 
disability other than PTSD for additional development and 
consideration.




FINDINGS OF FACT

1.  The veteran's service personnel records indicate he 
believed he was not suited for life in the army, and that the 
army had "messed up his head."  He explained that he could 
not handle what was required of him and wanted to leave the 
army.  He received an honorable discharge in January 1975 for 
"unsuitability."

2.  A VA compensation examiner confirmed in December 2006, on 
remand, that the veteran has schizoaffective disorder, 
although this examiner was unable to confirm the veteran also 
has PTSD.  Of equal or even greater significance, this 
examiner etiologically linked the schizoaffective disorder to 
the veteran's military service based on his claim that he was 
left out in the field for 25 to 30 days by himself.  
As support for the diagnosis of schizoaffective disorder, 
this examiner explained that the veteran has psychotic 
("trauma-related") symptoms from that experience 
in service, though insufficient symptoms for a full-fledged 
diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's schizoaffective disorder was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Since the Board is granting the veteran's claim, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because, even if there has not 
been, this is merely inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also, Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II).

Whether the Veteran is Entitled to Service Connection for a 
Psychiatric Disorder Other than PTSD

The veteran claims that his psychiatric disorder, regardless 
of the specific diagnosis, is a result of his military 
service.  As noted during his April 2003 hearing before 
the Board, he attributes his psychiatric disorder to an 
incident at Fort Hood, Texas, in which he had a disagreement 
with a sergeant, requiring that he spend a period of 25 to 30 
days at a location on base by himself, with only limited 
contact.  He also stated that during this period he 
experienced nervousness, heard voices and hallucinated, and 
that he when he returned to his unit he had an evaluation and 
received treatment for consequent mental illness.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This includes 
certain chronic conditions such as psychoses that, if 
manifested within a certain period of time after service, 
usually 1 year, are presumed to have been incurred in service 
unless there is probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

According to 38 C.F.R. § 3.384, the term psychosis means:  
brief psychotic disorder; delusional disorder; psychotic 
disorder due to general medical condition; psychotic 
disorder, not otherwise specified; schizoaffective disorder; 
schizophrenia; schizophreniform disorder; shared psychotic 
disorder; and substance-induced psychotic disorder.  See also 
71 Fed. Reg. 42,758-60 (July 28, 2006).

A showing of continuity of symptomatology after discharge is 
normally required unless there is medical evidence that the 
in-service condition, although not diagnosed as such in 
service, was chronic, see 38 C.F.R. § 3.303(b), or there is 
evidence that connects the current condition to the in-
service condition, see 38 C.F.R. § 3.303(d).  Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995).

In this particular case at hand, the veteran has alleged as 
one of the in-service stressors underlying his claim for 
service connection for a psychiatric disorder that in 1974 
during basic training he participated in training exercises 
at Fort Jackson, South Carolina, which involved wearing 
protective gear from poisonous gas exposure, and that during 
the exercises, on several occasions he was not provided a gas 
mask and on other instances his gas mask was not tightly 
secured, and as result he experienced some poisonous gas 
exposure.  He has indicated that his symptoms following these 
instances of exposure included a nosebleed, nasal dripping, 
and burning eyes.  

Another claimed stressor reportedly involves an incident in 
1975 at Fort Hood, Texas, in which, as mentioned, he had a 
disagreement with a sergeant, and that as a result, he was 
required to spend a period of about 25-30 days at a location 
on base by himself, and had limited contact with others 
during this time period.  He has stated that during this 
period he began to experience hallucinations and delusions, 
and that when he returned to the unit he had an evaluation 
and received treatment for mental illness.  In attempting to 
assist him in substantiating these alleged events, the RO and 
AMC during the course of developing his claim obtained his 
service medical records (SMRs) and service personnel records, 
as well as 
post-service treatment records that would potentially address 
the etiology of his condition.

The veteran's service medical records include the report of a 
January 1975 mental status evaluation, but this report 
indicates he had no psychological symptoms at all, including 
normal mood, thought content and memory at that time, and no 
psychological disorder was found to have been present.  His 
service medical records also do not include reference from 
any medical provider in service to those symptoms which he 
has identified as having been associated with gas exposure 
during a training exercise.  There is an instance noted in 
October 1974 of a cold with coughing, but this resolved 
within a week with no additional symptomatology or residuals.  
Accordingly, the January 1975 psychological evaluation 
report, in and of itself, and the SMRs overall are not of 
assistance to the veteran's attempt at corroborating his 
alleged in-service experiences, and do not otherwise 
contribute to showing the general onset of a psychiatric 
condition in service.

That, however, notwithstanding, the veteran's service 
personnel records include his DD Form 214 (Report of 
Separation from Active Duty), which notes that his military 
occupational specialty (MOS) was armor/unit supply 
specialist, with his last unit of assignment with the 34th 
Support Battalion of the 1st Cavalry Division.  Also of 
record is a DD Form 689 (Individual Sick Slip) indicating 
that in December 1974 he had an approximate one-day absence 
due to complaints of sickness and feeling stressed, although 
there is no further notation as to any additional 
circumstances surrounding his symptoms at that time.
In addition, a November 1974 report of a meeting between the 
veteran and a counseling specialist states the veteran felt 
he was not suited for life in the army, and that the army had 
"messed up his head," indeed so much so that he could not 
handle what was required of him and wanted to leave the army.  
The counselor's response was that the veteran had not given 
military life a chance since his only contact was the 
training environment, and it therefore was recommended that 
he continue within the army and return for further discussion 
over the next few weeks.  But the January 1975 report of a 
follow-up consultation noted he was still unable to adapt to 
army life, although he could not name anything specific with 
which he was unable to adjust.  The examiner indicated that 
he believed the veteran was merely trying to renege on his 
obligation to the U.S. Army.  The examiner recommended the 
veteran receive an expeditious discharge from the military.  
He then received a discharge under honorable conditions later 
that month, with the reason for separation listed as 
"unsuitability."


The above-referenced findings, as with the sources already 
noted from his personnel records in service, do not include 
information as to any specific incidents that had occurred 
during service that might have precipitated the veteran 
wanting out of the military.  (In considering his service 
personnel records, the RO noted in the December 2005 SSOC 
that it had reviewed both the recently received copies of 
these records, and the original copies received from the 
National Personnel Records Center (NPRC) - a military 
records repository, dated in December 2002, which appeared to 
provide the most accurate and comprehensive summary of 
these records).  Moreover, the veteran's separation 
examination in January 1975, as mentioned, noted that his 
psychiatric and neurologic were normal.  Indeed, in his 
report of medical history, he specifically checked the box 
"No" to denote he had not experienced "depression or 
excessive worry" or "nervous trouble of any sort."

Current treatment records and Social Security Administration 
(SSA) disability records from September 2000 show a diagnosis 
of schizoaffective disorder.  The determinative issue, then, 
is whether the veteran's schizoaffective disorder 
is the result of his military service.  See 38 C.F.R. 
§ 3.303(d); Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000).

The veteran had a July 2002 VA compensation examination to 
determine the etiology of any currently diagnosed psychiatric 
condition.  The report of this psychiatric examination 
reflects a diagnosis of schizoaffective disorder and 
dementia, as well as the determination that he did not appear 
to have symptoms consistent with a diagnosis of PTSD.  The 
examiner then indicated that, with regard to the likely 
etiology of the present psychiatric disorder, the veteran had 
reported having had some difficulties (related to a mental 
health condition) while in the military, but the examiner 
could not find any evidence of this on reviewing 
the veteran's claims file.  According to the examiner, it was 
difficult to determine for certain whether there were 
symptoms in service, but there did not appear to be any 
symptoms that were recorded.  He concluded there was nothing 
to support the veteran started having difficulties in 
service, and further, the fact that he had first received 
treatment just a few years prior to that then current 
evaluation also suggested that his condition had a more 
recent onset.  Thus, the opinion expressed was generally 
unfavorable on the determinative issue of a correlation 
between the current psychiatric disorder, and in particular 
the veteran's schizoaffective disorder, and his military 
service (also keeping in mind this examiner was unable to 
confirm the veteran has PTSD, much less related to his 
military service).  

But based on the RO's receipt of additional service personnel 
records, the Board remanded the veteran's claim again in May 
2006 for an addendum opinion to determine whether he has a 
current psychiatric disorder (again, including 
schizoaffective disorder that was diagnosed on examination in 
July 2002) that is etiologically related to his military 
service.  The same examiner charged with making this 
important determination indicated that another examination 
was needed and that the veteran's entire claims file should 
be made available at that time before rendering an opinion so 
the examiner could consider the complete medical and other 
history.  VA furnished the examination in December 2006, but 
the examiner indicated the claims file was not initially made 
available for review, despite the request for it.  However, 
the claims file was later provided and the examiner conducted 
another evaluation with the benefit of the claims file.  
During the examination, the veteran reported that his 
sergeant had left him alone in the field for 30 days and that 
he began having hallucinations and was depressed.  The 
objective mental status evaluation noted he had problems with 
orientation.  He did not know the day of the week, month or 
year.  He was attentive.  He appeared to be dysphoric and his 
affect was congruent with his mood.  His speech was somewhat 
slow.  There was some evidence of psychomotor agitation and 
poor eye contact.  He was fairly cooperative but dishonest 
about his substance use (alcohol) and he was an unreliable 
historian.  His thought process was logical and coherent.  
His thought content was devoid of any current auditory or 
visual hallucinations and there was no history of paranoia 
per his report.  He had attempted suicide twice.  His memory 
was severely impaired for immediate information.  He had 
problems with recent and remote events.  He was unable to 
concentrate well and could not register 4 memory items.  He 
had limited insight into his current condition and appeared 
to have borderline intellectual functioning.

The examiner diagnosed schizoaffective disorder and 
borderline intellectual functioning, borderline diabetes, 
liver disease, hepatitis C, memory problems, diarrhea, 
relationship difficulties and unemployment.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
45.  Based on the results of the evaluation and review of the 
claims file, the examiner opined that the veteran has severe 
symptoms associated with a chronic mental illness, which 
appears to be schizoaffective disorder.  The examiner said 
she did not see sufficient symptoms in the veteran to support 
a diagnosis of PTSD.  More importantly, though, this examiner 
etiologically linked the veteran's schizoaffective disorder 
to his military service, pointing out that he was having 
psychotic ("trauma-related") symptoms from when he was left 
out in the field during service.  The examiner added that 
there was clear documentation to relate the veteran's 
schizoaffective disorder to his military service, including 
to that event.

The Court has held that VA cannot reject a medical opinion 
simply because it is based on a history supplied by the 
veteran and that the critical question is whether that 
history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 
171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In reference to the potential 
likelihood of a relevant 
in-service injury having transpired as described, all 
relevant evidence of record may be evaluated on its merits, 
to include making requisite determinations as to credibility 
of evidence, as appropriate.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  

Here, although the veteran's service personnel and medical 
records do not confirm any of his claimed stressful events in 
service, at least explicitly, the Board nonetheless finds 
there is sufficient evidence of psychiatric problems during 
service which ultimately led to his honorable discharge in 
January 1975 for "unsuitability."  Concerning this, the 
veteran's service personnel records indicate he felt he was 
not suited for life in the army, and that the army had 
"messed up his head."  


He explained that he could not handle what was required of 
him and wanted to leave the army.  The counselor's response 
was that the veteran had not given military life a chance, 
since his only contact was the training environment.  
But the January 1975 follow-up report noted that he was still 
unable to adapt to army life, although he could not name 
anything specific with which he was unable to adjust.  The 
examiner suspected the veteran was merely trying to renege on 
his obligation to the U.S. Army.  Nevertheless, the fact 
remains that military officials deemed him unsuitable for 
further service - prompting his discharge.  And by all 
accounts it is just as likely as not his discharge from the 
military was at least partly the result of his stress-related 
mental illness, now, according to the December 2006 VA 
compensation examiner, diagnosed as schizoaffective disorder, 
as opposed to PTSD, because of the consequent psychotic 
("trauma-related") symptoms the veteran has experienced 
since the incidents in service.  Therefore, service 
connection is warranted with resolution of all reasonable 
doubt in his favor.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for schizoaffective disorder 
is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


